EARL E. O’CONNOR, District Judge.
This action was brought by the plaintiffs against several defendants arising from various transfers of securities owned by the plaintiffs. The district court granted the motions for summary judgment filed by defendants-appellees Shatkin Investment Corp. and Brandt and Associates. Satter-field, v. Haymond, et al. (D.Utah 1985) [available on WESTLAW, 1985 WL 17576]. The lower court entered a separate judgment for these defendants pursuant to Rule 54 of the Federal Rules of Civil Procedure. The plaintiffs appealed.
Having examined the arguments presented on appeal by the plaintiffs, we find nothing that would warrant our disturbing the district court’s decision. We, therefore, affirm the trial court’s judgment substantially for the reasons stated in the court’s exhaustive and scholarly opinion.
AFFIRMED.